PER CURIAM:
Original proceeding.
Petition for writ of mandate by* James A. Palmer, an inmate-of a federal correctional institution at Sandstone, Minnesota,, appearing pro se.
Petitioner declares that a detainer has been filed against him by reason of a complaint filed in a justice court in Montana, states he is available for trial upon the complaint and seeks a writ of mandate to require such trial to be had, all under the provisions of Sections 94-1101-1 to 94-1101-6, R.C.M.1947.
The court is advised that the justice court complaint was. dismissed on motion of the county attorney on January 20, 1965, and the detainer ordered released, and the copy of such order has been forwarded to the warden of the institution where petitioner is confined.
*520In these circumstances, the relief sought having been had, the matter is moot and the writ sought should be, and it hereby is, denied and the proceeding dismissed.